Mr. Justice Scott delivered the opinion of the Court: The decision of this case will depend on the construction •that shall be given to the order of the county court in relation to compensation of the sheriff for the current term, made on the 5 th of December, 1872. His compensation had not previously been fixed, and that being the first meeting of the board after the election, it was the proper time to determine what his compensation should be. All subsequent orders of the board, so far as they, or any of them, may have the effect to increase or diminish the sheriff’s compensation during the current term, are void, as being inhibited by the constitution. Section 10, article 10 of the constitution, which makes it the duty of the county board to “fix the compensation of all county officers, with the amount of their necessary clerk hire, stationery, fuel and other expenses,” also provides “ that the compensation of no officer shall be increased or diminished during his term of office.” It is plain, therefore, the rights of the parties, whatever they may be, were fixed unalterably by the order of the county board made December 5, 1872. The order of June 3,1873, was not intended to affect the compensation of the sheriff, and, had it been so intended, it would have been inoperative and void. It was simply explanatory of the former order in relation to the sheriff’s compensation, and was made under the belief, no doubt, it was the duty of the board, under the constitution, to fix, also, the “amount for deputy hire, fuel, stationery and expenses.” That is the purpose expressed in the order itself. To ascertain what is the meaning of the order of December 5, 1872, we must read it in connection with that clause of the constitution and section of the statute on this subject. When that is done, it seems quite clear the board intended to, and did, allow the sheriff $1500 each year as his compensation, together with a sufficient amount of what remained of fees received as would pay deputy hire, fuel, stationery and other expenses, and the balance of the income of the office, if any, he was- directed to pay into the county treasury. The construction contended for by plaintiffs is a very illiberal one. That clause of the constitution in relation to compensation of county officers does not mean that the “ compensation ” to be fixed by the county board shall, in every instance, include all expenses of the office. It may or may not include such expenses. The compensation. of such officer may be fixed at a sum not exceeding the constitutional limit, and another sum designated ‘for “necessary cleric hire, stationery, fuel and other expenses.” In Kilgore v. The People, 76 Ill. 548, it was held, the compensation fixed included, also, expenses for “ fuel, stationery and cleric hire; ” but that, it will be observed, was for the reason it was so expressed in the order of the county board. That is not the case here. A clear intention is manifested to give the sheriff a compensation of $1500 each year of his current term, and an additional sum for “ deputy hire, fuel, stationery and other expenses,” if enough for that purpose could be realized from the fees and emoluments of the office, but not otherwise. Should the construction insisted upon be adopted, that the $1500 appropriated to the sheriff as “compensation,” also included allowances for necessary expenses of the office, then, according to averments in the seventh plea, admitted by the demurrer to be true, the sheriff would not only receive no compensation for his personal services, but would be a heavy loser by having accepted and performed the duties of the office. That, certainly, was not the intention of the county board, and we are unwilling to vive anv such unreasonable construction to the order of DecernO •' , her 5,1872, in relation to the sheriff’s compensation, as'would work such palpable injustice. Without reference to the mere form of the pleas, if true in substance, they present a defense to the action. Any formal defects that may appear may be readily corrected on special demurrer. It was error to sustain a general demurrer to the pleas presenting the defense, for which the judgment must be reversed and the cause remanded. Judgment reversed. Breese, Craig and Walker, JJ: We are unable to concur in the reasoning or conclusion announced in this opinion.